Citation Nr: 1105870	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-33 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent 
for right leg arteriosclerosis obliterans (ASO) disability.

2.  Entitlement to an initial evaluation in excess of 20 percent 
for left leg arteriosclerosis obliterans (ASO) disability.



ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The Veteran (appellant) had active service in the United States 
Army from May 1966 to May 1968, including a year in Vietnam.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision issued by the above 
Department of Veterans Affairs (VA) Regional Office (RO) that, in 
pertinent part, granted service connection for arteriosclerosis 
obliterans (ASO) in the lower extremities and assigned a 20 
percent evaluation for each leg.  

The appellant has appealed the initial evaluations that were 
assigned for the right and left ASO disabilities.  He is, in 
effect, asking for a higher rating effective from the date 
service connection was granted (August 23, 2006).  Thus the 
guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for 
application.  Consequently, the evidence to be considered 
includes that for the entire time period in question, from the 
original grant of service connection to the present for the 
initial increased rating claims on appeal.

The issues of entitlement to paragraph 30 convalescence 
benefits, an increased rating for diabetes mellitus, aid 
and attendance or housebound benefits, and automobile 
adaptation have been raised by the record, but do not 
appear to have yet been adjudicated by the RO.  Therefore, 
the Board does not have jurisdiction over any of those 
four issues, and each one is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the issue on appeal.  Accordingly, 
further appellate consideration will be deferred and this case 
remanded to the AMC/RO for action as described below.

Review of the evidence of record reveals that the appellant uses 
a motorized wheelchair.  An October 2005 VA treatment note says 
he has paraplegia that was caused by a 1978 motor vehicle 
accident.  The appellant was described as being in a wheelchair 
and as having 0/5 strength in his lower extremities.  An October 
2007 VA treatment note indicates that the appellant had no 
sensory capacity on the right or left from T7 downward.  An 
August 2008 VA treatment note indicates no sensation in the 
appellant's lower extremity, due to previous spinal cord injury.

The appellant's right and left leg disabilities have been 
evaluated as 20 percent disabling pursuant to the criteria 
enumerated in Diagnostic Code (DC) 7114, under which, with 
claudication on walking more than 100 yards, and; diminished 
peripheral pulses or ankle/brachia index of 0.9 or less, a 20 
percent rating is warranted.  Claudication on walking between 25 
and 100 yards on a level grade at 2 miles per hour, and; trophic 
changes (thin skin, absence of hair, dystrophic nails) or 
ankle/brachial index of 0.7 or less warrants a 40 percent rating.  
A 60 percent evaluation requires claudication on walking less 
than 25 yards on a level grade at 2 miles per hour, and; either 
persistent coldness of the extremity or ankle/brachial index of 
0.5 or less.  A 100 percent rating is warranted for ischemic limb 
pain at rest, and; either deep ischemic ulcers or ankle/brachial 
index of 0.4 or less.  38 C.F.R. § 4.104, DC 7114. 

The appellant underwent a VA medical examination in May 2009.  
The examiner stated that the appellant had no leg pain after 
walking distances and that he had pain with exertion.  The 
examiner stated that the effect of the ASO disability on the 
appellant's daily activity was that his legs got tired very 
easily.  The examiner noted that the appellant was wheelchair-
bound.  

Some of these findings by the examiner do not appear to make any 
sense, in light of the facts that the appellant has been a 
paraplegic since 1978, and that he has 0/5 strength in his lower 
extremities.  Furthermore, because the appellant cannot walk, the 
rating requirement of claudication with walking under DC 7114 is 
problematic.

In Savage v. Shinseki, No. 09-4406 (Jan. 4, 2011), the Court held 
that, in some circumstances, VA has a duty to return for 
clarification unclear or insufficient examination reports, even 
when they do not originate from VA medical personnel.  In 
particular, such clarification should be obtained where the 
missing evidence bears greatly on the probative value of the 
examination report.  Here, clarification is needed from the May 
2009 VA examiner concerning the appellant's paraplegia vis-à-vis 
his ASO.  The VA examiner needs to indicate whether it is at 
least as likely as not that a person who can walk and has all of 
the appellant's ASO symptomatology and findings would experience 
claudication on walking between 25 and 100 yards on a level grade 
at 2 miles per hour, or on walking less than 25 yards on a level 
grade at 2 miles per hour.  The examiner should also clarify the 
appellant's sensory and motor capacities in his lower 
extremities.

On remand, these deficiencies must be rectified.

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claims on appeal and to 
afford full procedural due process, the case is REMANDED for the 
following:

1.  Assure that all notifications and 
development actions required by 38 U.S.C. A. 
§§ 5102, 5103, and 5103A (West 2002 & Supp. 
2010), the implementing regulations found at 
38 C.F.R. § 3.159 (2010) and any other 
applicable legal precedent have been 
completed.

2.  With assistance from the appellant as 
needed, obtain the records from his current 
health care provider(s) (VA and private) 
and associate them in the claims file.  

3.  To the extent an attempt to obtain any 
of these records is unsuccessful, the 
claims file should contain documentation of 
the attempts made.  The appellant should 
also be informed of the negative results 
and be given opportunity to secure the 
records.

4.  After the above development is completed, 
arrange for the physician who performed the 
May 2009 VA examination to clarify and expand 
on the opinions rendered in the associated 
report.  Ask that physician to review the 
service medical records, all private treatment 
records, and all VA treatment records and to 
state that this review was accomplished.  

Ask that physician to describe the Veteran's 
current right and left lower extremity sensory 
and motor capacities.  The physician should 
indicate whether, based on what is medically 
known about ASO, the manifestations described 
in the report of the August 2006 VA 
examination had improved.  The physician 
should also opineas to whether it is at least 
as likely as not that a person who can walk 
and has all of the appellant's ASO 
symptomatology and findings would experience 
claudication on walking between 25 and 100 
yards on a level grade at 2 miles per hour or 
on walking less than 25 yards on a level grade 
at 2 miles per hour.

The physician's opinion must include a 
discussion of the clinical significance of all 
relevant testing of record from 2006 to the 
present.  (If the May 2009 examining physician 
is unavailable, ask a vascular specialist to 
answer the questions.)

Note:  In assessing the relative likelihood 
of claudication on walking specified above, 
the physician should apply the standard of 
whether it is at least as likely as not (i.e., 
to at least a 50-50 degree of probability) 
that any such claudication on walking would 
occur, or whether claudication on walking is 
unlikely (i.e., less than a 50 percent 
probability), with the rationale for any such 
conclusion set out in the report.

Note:  As used above, the term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor 
of causation as it is to find against it.  

If any opinion and supporting rationale cannot 
be provided without invoking processes 
relating to guesses or judgment based upon 
mere conjecture, the physician should clearly 
and specifically so specify in the report, and 
explain why this is so.  In this regard, if 
the physician concludes that there is 
insufficient information to provide an 
etiologic opinion without result to mere 
speculation, the physician should state 
whether the inability to provide a definitive 
opinion was due to a need for further 
information (with said needed information 
identified) or because the limits of medical 
knowledge had been exhausted regarding the 
manifestations of the Veteran's current 
claimed right and left ASO-related pathology.  
See Jones v. Shinseki, 23 Vet. App. 382 
(2010).

5.  Then review the claims file to ensure that 
all development actions have been conducted 
and completed in full.  If any development is 
incomplete, appropriate corrective action is 
to be implemented.  Specific attention is 
directed to the medical opinion report.  If 
any report does not include adequate responses 
to the specific opinions requested, the report 
must be returned to the providing physician 
for corrective action.  To help avoid future 
remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to 
the extent possible) in compliance with this 
Remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  If any additional development is necessary 
to re-adjudicate the issues, especially in 
light of any newly received records, that 
development should be done.

7.  Thereafter, re-adjudicate the 
appellant's initial increased rating claims 
on appeal.  The readjudication should 
reflect consideration of all the evidence 
of record and be accomplished with 
application of all appropriate laws and 
regulations.

8.  If any benefit sought on appeal remains 
denied, provide the appellant and his 
representative with a Supplemental Statement 
of the Case, containing notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of 
th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

